Detailed Action
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending in the application.

Information Disclosure Statement

	The information disclosure statement (IDS) submitted on December 22, 2020 is in compliance with the provisions of 37 CFR 1.97, and accordingly, the IDS has been considered by the examiner.  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, 5-7, 10-11, 13-14, 17, 19-20 of U.S. Patent No. 10,931,760 (Patent ‘760”). Although the claims at issue the claims are anticipated by claims of Patent ‘760.
Instant Application
Patent ‘760
1. A method comprising: 


1. A method comprising: 

at a network controller managing network connectivity between a first end point and a second end point, the network controller including one or more processors and a non-transitory memory: 

transmitting a message to the first end point that includes an instruction to initiate a communication type when the first end point communicates with the second end point across a network, wherein the communication type includes sharing a randomization token between the first end point and the second end point;
obtaining, by a controller, a first communication report from a first end point based on initialization of a session for a user device associated with communications between the first end point and a second end point, wherein the first communication report includes a first hash that corresponds to a function of a randomization token and identity information;
obtaining a first communication report from the first end point in response to initialization of a communication based on the communication type between the first end point and the second end point across the network, wherein the first communication report includes a first hash that corresponds to a function of the randomization token and identity information; 
obtaining, by the controller, a second communication report from the second end point based on initialization of the session for the user device, wherein the second communication report includes a second hash that corresponds to a function of the randomization token and the identity information;
obtaining a second communication report from the second end point in response to the initialization of the communication based on the communication type between the first end point and the second end point across the network, wherein the second communication report includes a second hash that corresponds to a function of the randomization token and the identity information; 
determining whether the first hash matches the second hash; and 
determining whether the first hash matches the second hash; and 
generating a value that correlates the first end point and the second end point with the session for the user device in response to determining that the first hash matches the second hash.
generating a value that correlates the first end point and the second end point with the communication across the network in response to determining that the first hash matches the second hash.


Claims 2-9 are unpatentable over claims 1, 3, 5-7, 10-11 of Patent ‘760.
Claims 10-14 are unpatentable over claims 3, 13-14, and 17 of Patent ‘760.
.

Allowable Subject Matter
Claims 1-20 are allowed over prior art.
The following is a statement of reasons for the indication of allowable subject matter:  
Heler US Patent Publication No. 2007/0294224 discloses obtaining, by a controller, a first communication report from a first endpoint, wherein the first communication report includes a first token; obtaining, by the controller, a second communication report from a second endpoint, wherein the second communication report includes a second token; determining whether the first token matches the second token. (claim 1.  receiving a first event record, receiving a second event record.  correlating the first and second event records with a group of one or more event records.  claim 2.  first event record comprises… a first token.  Second event record comprises… a second token.  claim 4.  determining whether the third event record corresponds to the first and second event records by determining whether the first, second, and third tokens match).
Shang et al. US Patent Publication No. 2020/0177649 discloses obtaining, by a controller, a first communication comprising a first hash; obtaining, by the controller, a second communication comprising a second hash; and determining whether the first hash matches the second hash (para. [0012] matching, by the cloud based server, pairs of the hash values… received from one or more intelligent assistants.  establishing, by the cloud-based server, a connection between the user's intelligent assistant and an intelligent assistant… when the user's hash value…match hash values.  para. [0038] matching hash values… in the cloud).
Yin US Patent Publication No. 2015/0067328 discloses determining whether a first hash matches a second hash; and generating a value that correlates a first endpoint and a second endpoint with the session in response to determining that the first hash matches the second hash (para. [0016] platform server may provide a session token, based on validating that the hash value, generated by the user device, matches the hash value generated by the platform server.  platform server may establish a session with the user device based on receiving the session token).
Maximo et al. US Patent Publication No. 2007/0286376 discloses obtaining a first communication report from a first endpoint based on initialization of a session, wherein the first communication report includes a first hash that corresponds to identity information; obtaining a second hash that corresponds to a function of the identity information; determining whether the first hash matches the second hash (claim 10. hashing, by said phone, said personal identification number.  hashing, by said server, a copy of said personal identification number.  claim 11.  comparing, by said server, said first and second hash.  claim 12. if said first and second hash values match, a connection is established).
Baba et al. US Patent Publication No. 2006/0168253 discloses transmitting a communication that includes a hash that corresponds to a function of a randomization token and comparing the hash with another hash (para. [0058] hash value of self-generated random number, comparing the received hash with the calculated hash).
Senatore et al. US Patent Publication No. 2020/0267189 discloses a hash that corresponds to a function of a randomization token and identity information (para. [0009] using the one-way hash function on the identity and the random value).
	However, the prior art of record does not teach in whole or make obvious: obtaining, by a controller, a first communication report from a first end point based on initialization of a session for a user device associated with communications between the first end point and a second end point, wherein the first communication report includes a first hash that corresponds to a function of a randomization token and identity information; obtaining, by the controller, a second communication report from the second end point based on initialization of the session for the user device, wherein the second communication report includes a second hash that corresponds to a function of the randomization token and the identity information; determining whether the first hash matches the second hash; and generating a value that correlates the first end point and the second end point with the session for the user device in response to determining that the first hash matches the second hash.

Conclusion
   A shortened statutory period for reply to this Office action is set to expire THREE MONTHS from the mailing date of this action.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joshua Joo whose telephone number is 571 272-3966.  The examiner can normally be reached on Monday-Friday 7am-3pm EST.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Oscar Louie can be reached on 571 270-1684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-




/JOSHUA JOO/Primary Examiner, Art Unit 2445